Per Curiam. Petitioner, Isaac A. Colbert, by his attorney, Christy M. Adams, has filed a motion for rule on the clerk. His attorney admits that the record was tendered late due to a mistake on her part.  We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See Terry v. State, 272 Ark. 243, 613 S.W.2d 90 (1981); In Re: Belated Appeals in Criminal Cases, 295 Ark. 964 (1979) (per curiam). A copy of this per curiam will be forwarded to the Committee on Professional Conduct. In Re: Belated Appeals in Criminal Cases, 265 Ark. 964.